Sn the Auited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-0776V
UNPUBLISHED

 

KATHI LEOPARD, Chief Special Master Corcoran

Petitioner, Filed: December 23, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration

Respondent. (SIRVA)

 

 

Jon Eric Newlon, McCravy, Newlon, & Sturkie Law Firm, P.A., Greenwood, S.C., for
petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION’

On May 24, 2019, Kathi Leopard filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.? (the
“Vaccine Act”). Petitioner alleges that she suffered immediate pain and damage to her
left shoulder caused by the influenza vaccine she received on September 17, 2017.
Petition at 1, 44 2, 5; Stipulation, filed at Dec. 23, 2020, 4 1-2, 4. Petitioner further alleges
that she received the vaccination in the United States and that neither she nor any other
party has filed a civil action or received compensation for her injury, alleged as vaccine
caused. Petition at |§ 2, 8-9; Stipulation at §§ 3-5. “Respondent denies that [P]etitioner
sustained a shoulder injury as defined in the Vaccine Injury Table; denies that the vaccine
caused [P]etitioner’s alleged shoulder injury, or any other injury; and denies that her
current condition is a sequelae of a vaccine-related injury.” Stipulation at | 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on December 23, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $60,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.°

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

’ Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

KATHI LEOPARD,
No. 19-776V
Petitioner, Chief Special Master Corcoran
4 ECF
Vig
SECRETARY OF HEALTH AND
HUMAN SERVICES,
Respondent.
STIPULATION
The parties hereby stipulate to the following matters:
1. Kathi Leopard (‘petitioner’) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for an injury allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table’”), 42

C.F-R. § 100.3(a).

2. On September 27, 2017, petitioner received a flu vaccine in her left deltoid.
3. The vaccine was administered in the United States.
4, Petitioner alleges that she sustained an injury to her left shoulder caused by the

administration of the flu vaccine. She further alleges that she experienced the residual effects of
this condition for more than six months.

5, Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of her alleged condition.

6. Respondent denies that petitioner sustained a shoulder injury as defined in the

1 of 6
Vaccine Injury Table; denies that the vaccine caused petitioner’s alleged shoulder injury, or any
other injury; and denies that her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a
lump sum of $60,000.00 in the form of a check payable to petitioner. This lump sum represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
: U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

11. | Payment made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
2 of 6
award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. _In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or unsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine
administered on September 27, 2017, as alleged in a Petition filed on May 24, 2019, in the United
States Court of Federal Claims as petition No. 19-776V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties* settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

3 of 6
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that any vaccines caused petitioner's alleged shoulder
injury, or any other injury or her current condition.

18. All rights and obligations of petitioner shall apply equally to petitioner’s heirs,

executors, administrators, successors, and/or assigns.

END OF STIPULATION

4 of 6
Respectfully submitted,

KATHI LEOPARD i/

 

 

ATTORNEY OF RECORD FOR AUTHORIZED REPRESENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:
Oz. (Bikar?
JON E/NEWLON, ESQ SATHARINE E. REEVES
Mc€ravy, Newlon & Sturkie Law Firm, PA Deputy Director
1629 ByPass 72 NE Torts Branch
Greenwood, SC 29649 Civil Division
(864) 388-9100 U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:

>
AND HUMAN SERVICES: ‘ . mM / (dur
“_—
CAPT bale P. Mishler, DHSc, APRN, for by ( Ofarere CH

 

 

TAMARA OVERBY JULIA M. COLLISON
Acting Director, Division of Trial Attorney

Injury Compensation Programs Torts Branch

Healthcare Systems Bureau Civil Division

U.S. Department of Health U.S. Department of Justice
and Human Services P.O. Box 146

5600 Fishers Lane Benjamin Franklin Station
Parklawn Building, Mail Stop 08-N146B Washington, DC 20044-0146
Rockville, MD 20857 (202) 305-0102

5 of 6
Dated: | 23/20O

6 of 6